Opinion issued November 6, 2014




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00028-CV
                           ———————————
    DEL MAR CAPITAL, INC. AND JAMES D. BUTCHER, Appellants
                                       V.
                       PROSPERITY BANK, Appellee


                   On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-62065


                         MEMORANDUM OPINION

      Prosperity Bank sued Del Mar Capital, Inc. and James D. Butcher for breach

of contract based on a deficiency remaining on a note after Prosperity Bank

foreclosed on the property used as collateral to the note. Del Mar Capital and

Butcher filed a counterclaim for wrongful foreclosure. In two motions, Prosperity
Bank sought summary judgment on its breach of contract claim and on Del Mar

Capital and Butcher’s wrongful foreclosure claim. The trial court granted both

summary judgments. In four issues, Del Mar Capital and Butcher argue the trial

court erred by (1) failing to rule on their evidentiary objections to each motion and

(2) granting both motions when fact issues remained.

      We reverse and remand.

                                   Background

      Del Mar Capital entered into a “balloon real estate lien note” with Prosperity

Bank on May 11, 2011. By November 2011, Del Mar had fallen behind on its

monthly payments. On December 15, 2011, Del Mar and Prosperity Bank entered

into “a Modification Agreement.” James Butcher, the president of Del Mar, signed

as a guarantor on the modified note. In addition, Del Mar used a property in

Baytown, Texas as collateral for the modified note.

      Some time in 2012, Del Mar again defaulted on its monthly payment

obligations. Prosperity Bank foreclosed on the property used as collateral. The

property was sold for $55,000 at an auction.

      On October 18, 2012, Prosperity Bank filed suit against Del Mar and

Butcher. 1 Prosperity Bank asserted a breach of contract claim, seeking to recover


1
      Because there is no distinction between the claims and arguments of Del Mar
      Capital, Inc. and those of James Butcher, we will collectively refer to both
      appellees as “Del Mar” unless context otherwise requires clarification.

                                         2
the deficiency remaining on the note after the foreclosure on the property. Some

months later, Prosperity Bank filed a motion for summary judgment on its breach

of contract claim. In support of its motion, Prosperity Bank included an affidavit

of Jeff Stacy, “the Pecan Grove Banking Center President of Prosperity Bank”; the

original and amended notes; the security agreement for the foreclosed property;

and an affidavit of Charles Pignuolo, Prosperity Bank’s attorney. The evidence in

support of Prosperity Bank’s damages consisted of the following from Stacy’s

affidavit:

              The total deficiency amount (exclusive of attorney’s fees and
       costs) is as follows:

             Principal                                 $123,405.18
             Interest as of December 31, 2012             4,539.55
             Late charges and Fees                       16,858.20

                                       TOTAL            144,802.93

             The sums stated above are net of all lawful offsets, payments
       and credit and are allowed and taken into consideration.

       In the response to the motion, Del Mar objected to Stacy’s affidavit, arguing

that Stacy’s sworn statement regarding damages was conclusory. It also argued

that the Baytown property had been sold at a grossly inadequate selling price and

that, accordingly, Prosperity Bank’s recovery should be offset by the amount the

property was undersold.     As part of its response to the motion for summary

judgment, Del Mar included an affidavit from Butcher, asserting that the Baytown



                                         3
property was worth more than $210,000. Del Mar also amended its answer to

include a counter-claim for wrongful foreclosure.

      The trial court granted Prosperity Bank’s motion for summary judgment on

its breach of contract claim. The court awarded Prosperity Bank $144,802.93 in

damages, excluding attorneys’ fees and costs.

      Later, Prosperity Bank filed another motion for summary judgment, arguing

that it could disprove that the Baytown property was sold at a disproportionate

price. For its summary judgment evidence, Prosperity Bank included an appraisal

report prepared around the time of the foreclosure sale. That report appraised the

value of the property at $47,000.

      Prosperity Bank also addressed Butcher’s affidavit from the response to the

first motion for summary judgment. Butcher had asserted in his affidavit that he

had bought the Baytown property in 2007 for $210,000 and that, due to certain

circumstances, the value of the property had increased since that time. Prosperity

Bank argued in its second motion for summary judgment that this evidence was

conclusory; that, because it was conclusory, it could not be considered for

summary judgment purposes; and that the only remaining evidence was Prosperity

Bank’s evidence concerning valuation, showing the sale price to be reasonable.

      In its response to the second motion for summary judgment, Del Mar

attached the same Butcher affidavit from the first motion for summary judgment.



                                        4
It argued that Butcher’s assertions concerning the value of the property created a

fact issue preventing summary judgment. Butcher’s affidavit asserts, in pertinent

part,

        •      that Butcher has “been in the Real Estate business investing,
               managing, developing and recapturing properties for over 30
               years”;

        •      that the Baytown property “was initially purchased at an
               extreme value of $210,000 ($10 per square foot) in 2007”;

        •      that, at the time the property was purchased, “it was filled from
               top to bottom with debris and had substantial remodel cost”;

        •      that “[o]ver $100,000 [had been] invested in the building –
               cleaning up the building, the title and making the building ready
               to be repaired for a tenant”;

        •      that the building was once used as a bank and has three safes
               built into the structure;

        •      that the safe doors could be sold at a greater value than
               Prosperity Bank obtained for the entire property; and

        •      that, “[s]ince the purchase of the property, the City of Baytown
               has invested millions of dollar improving the street and
               infrastructure of Texas Ave in the area which the building is
               located.”

        The trial court granted Prosperity Bank’s second motion for summary

judgment. The court dismissed with prejudice Del Mar’s claim for wrongful

foreclosure.




                                           5
                          Summary-Judgment Evidence

      In its first issue, Del Mar complains that the trial court did not rule on its

objection to Stacy’s affidavit in the first motion for summary judgment, preventing

it from raising the issue on appeal. Its objection to Stacy’s affidavit was that the

statements concerning damages are conclusory. “[A]n objection that an affidavit is

conclusory is an objection to the substance of the affidavit that can be raised for the

first time on appeal.” Green v. Indus. Specialty Contractors, Inc., 1 S.W.3d 126,

130 (Tex. App.—Houston [1st Dist.] 1999, no pet.). Accordingly, the trial court

did not need to rule on this complaint for Del Mar to present it on appeal. Because

Del Mar argues in this issue that Stacy’s affidavit was conclusory, we will construe

the issue as challenging the evidence in support of damages.

      In its fourth issue, Del Mar argues that the trial court erred by granting

summary judgment on its wrongful foreclosure claim because its evidence raised a

fact issue on whether the property was sold at a grossly inadequate price.

A.    Standard of Review

      The summary-judgment movant must conclusively establish its right to

judgment as a matter of law. See MMP, Ltd. v. Jones, 710 S.W.2d 59, 60 (Tex.

1986). Because summary judgment is a question of law, we review a trial court’s

summary judgment decision de novo. See Mann Frankfort Stein & Lipp Advisors,

Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009).



                                          6
      To prevail on a “traditional” summary-judgment motion asserted under Rule

166a(c), a movant must prove that there is no genuine issue regarding any material

fact and that it is entitled to judgment as a matter of law. See Tex. R. Civ. P.

166a(c); Little v. Tex. Dep't of Criminal Justice, 148 S.W.3d 374, 381 (Tex. 2004).

A matter is conclusively established if reasonable people could not differ as to the

conclusion to be drawn from the evidence. See City of Keller v. Wilson, 168
S.W.3d 802, 816 (Tex. 2005).

      When a party moves for summary judgment on a claim for which it bears the

burden of proof, it must show that it is entitled to prevail on each element of its

cause of action. See Parker v. Dodge, 98 S.W.3d 297, 299 (Tex. App.—Houston

[1st Dist.] 2003, no pet.). The party meets this burden if it produces evidence that

would be sufficient to support an instructed verdict at trial. Id. In contrast, a party

moving for traditional summary judgment on a claim for which it does not bear the

burden of proof must either (1) disprove at least one element of the plaintiff’s

cause of action or (2) plead and conclusively establish each essential element of an

affirmative defense to rebut the plaintiff’s cause. See Am. Tobacco Co., Inc. v.

Grinnell, 951 S.W.2d 420, 425 (Tex. 1997).

      To determine whether there is a fact issue, we review the evidence in the

light most favorable to the non-movant, crediting favorable evidence if reasonable

jurors could do so, and disregarding contrary evidence unless reasonable jurors



                                          7
could not. See Fielding, 289 S.W.3d at 848 (citing City of Keller, 168 S.W.3d at

827). We indulge every reasonable inference and resolve any doubts in the non-

movant’s favor. Sw. Elec. Power Co. v. Grant, 73 S.W.3d 211, 215 (Tex. 2002).

B.    Analysis

      Our resolution of both issues concerns the same inquiry: whether the

evidence in the relevant affidavits was conclusory.      For the first motion for

summary judgment, the only evidence of Prosperity Bank’s damages—that is, how

much of the principal, interest, and other fees remained outstanding on the note—

came from Stacy’s affidavit. To have granted summary judgment on the first

motion, then, the trial court had to have determined that this evidence was not

conclusory. See Prime Products, Inc. v. S.S.I. Plastics, Inc., 97 S.W.3d 631, 637

(Tex. App.—Houston [1st Dist.] 2002, pet. denied) (holding conclusory statements

in affidavit cannot support summary judgment).        For the second motion for

summary judgment, both Prosperity Bank and Del Mar presented evidence of the

market value of the Baytown property. To have granted summary judgment on the

second motion, then, the trial court had to have determined that Del Mar’s

evidence in Butcher’s affidavit was conclusory and incapable of raising a fact issue

on the matter of market value. See id.

      An affidavit from a company officer claiming personal knowledge of the

issue and of the company’s records can be used to support summary judgment.



                                         8
Brown v. Mesa Distributors, Inc., 414 S.W.3d 279, 287 (Tex. App.—Houston [1st

Dist.] 2013, no pet.). “However, such an affidavit is sufficient summary judgment

evidence only when it gives detailed accounts of the facts it attests to or when it

provides supporting documents which tend to support the statements made.” Id.

Otherwise the assertions in the affidavit are conclusory. An affidavit is conclusory

if it states “a conclusion without any explanation” or asks the factfinder to “take

[the affiant’s] word for it.” Arkoma Basin Exploration Co. v. FMF Assocs. 1990–A,

Ltd., 249 S.W.3d 380, 389 (Tex. 2008).

      In Brown, the defendant had leased some equipment from a company. 414
S.W.3d at 281.        The company later sued Brown for breach of the leasing

agreement. Id. at 282. In its motion for summary judgment, the company included

an affidavit from its president, who asserted that “Brown [had] failed to make

payments as required by the lease and ‘[t]he amount due and owing on the Lease is

$13,877.25.’”   Id.    We held that this assertion was conclusory because “the

affidavit does not contain any factual support or additional evidence demonstrating

how [the president] reached that determination.” Id. at 287.

      Stacy’s affidavit suffers from the same defect. While Stacy divided the total

amount into three categories—principal ($123,405.18), interest ($4,539.55), and

late charges and fees ($16,858.20)—he does not provide sufficient factual support




                                         9
or additional evidence to make these categories any more supported than the final

number.

      The remaining summary judgment evidence does not fill in any of the

remaining evidentiary gaps.         The summary-judgment evidence includes the

relevant agreements between the parties. Without some showing of what payments

were actually made by Del Mar, however, these documents cannot establish the

amount of the remaining principal. Similarly, calculation of the interest rate relies

on knowledge of the principal remaining at each point of calculation. 2 Finally,

there is no evidence of when the late charges were incurred or what any of the

other remaining “fees” were.

      We hold Prosperity Bank failed to establish each element of its claim as is

necessary to obtain summary judgment on its claim. See Parker, 98 S.W.3d at 299

(holding party moving for summary judgment on claim for which it bears burden

of proof at trial must establish each element of its cause of action as matter of law).

We sustain Del Mar’s first issue.

      In its second motion for summary judgment, Prosperity Bank argued that

Butcher’s affidavit could not create a fact issue on the value of the Baytown

property because (1) Butcher was not qualified as an expert in real estate

2
      Additionally, the Modification Agreement contains lengthy and detailed
      instructions on determining the interest rate. Those instructions include reference
      to information not contained in the summary-judgment evidence, such as the Wall
      Street Journal’s prime lending rate.

                                          10
valuations and (2) the affidavit is conclusory and cites no comparable sales in the

area. Prosperity Bank cites no law in support of either of these assertions and does

not explain how either assertion prevents consideration of Butcher’s affidavit. In

its brief on appeal, Prosperity Bank only asserts (1) that it “put forth meritorious

theories” in its motions for summary judgment, (2) that the trial court “rightfully

exercised its discretion in weighing the summary judgment evidence,” and (3) that

Del Mar had failed to establish any abuse of discretion. Again, Prosperity Bank

fails to cite to any legal authority or provide any explanation of how Butcher’s

affidavit precluded summary judgment.

      As an initial matter, the trial court has no discretion in weighing competing

evidence in a summary judgment proceeding. It is a basic tenet of law that

summary judgment cannot be rendered unless the evidence establishes “there is no

genuine issue as to any material fact and the moving party is entitled to judgment

as a matter of law on the issues expressly set out in the motion or in an answer or

any other response.”    TEX. R. CIV. P. 166a(c) (emphasis added).         The only

permissible weight to give the evidence is in the light most favorable to the non-

movant, crediting favorable evidence if reasonable jurors could do so, and

disregarding contrary evidence unless reasonable jurors could not. See Fielding,
289 S.W.3d at 848 (citing City of Keller, 168 S.W.3d at 827). Courts must indulge

every reasonable inference and resolve any doubts in the non-movant’s favor. Sw.



                                        11
Elec. Power, 73 S.W.3d at 215. If a fact issue remains, then summary judgment is

inappropriate. See Vela v. City of Houston, 186 S.W.3d 49, 52 (Tex. App.—

Houston [1st Dist.] 2005, no pet.) (holding fact issue precludes summary

judgment).

      For Prosperity Bank’s assertion that Butcher was not qualified as an expert

in real estate valuation, even assuming this is true, it does not prevent summary

judgment. Typically, an expert is necessary to testify about the value of real

property. See Reid Rd. Mun. Util. Dist. No. 2 v. Speedy Stop Food Stores, Ltd.,

337 S.W.3d 846, 851–52 (Tex. 2011). An exception to this is called the Property

Owner Rule. Id. at 852.

      The Property Owner Rule, as its name suggests, excepts property owners

from the requirement that an expert testify on the valuation of the property.

Natural Gas Pipeline Co. of Am. v. Justiss, 397 S.W.3d 150, 155 (Tex. 2012).

This rule also applies to organizations as long as the person testifying is an officer

or employee of the entity in a managerial position with duties related to the

property. Speedy Stop, 337 S.W.3d at 849. Butcher is the president of Del Mar

and negotiated the note for the Baytown property. His affidavit shows that he

purchased the property and that he has 30 years’ experience purchasing, managing,

and developing real property. We hold the evidence establishes that Butcher

qualifies to testify about the value of the property under the Property Owner Rule.



                                         12
      Finally, we consider Prosperity Bank’s assertion that Butcher’s affidavit is

conclusory and cites no comparable sales in the area. The Property Owner Rule

only functions to establish the qualifications of the owner to testify. Justiss, 397
S.W.3d at 157.     The substance of the testimony must still “meet the ‘same

requirements as any other opinion evidence.’” Id. at 156 (quoting Porras v. Craig,

675 S.W.2d 503, 504 (Tex. 1984)). As any other evidence, the bare assertions of

an expert are conclusory and cannot support a claim. See id. (holding that expert’s

bare assertions cannot support gross negligence finding and that conclusory expert

testimony is not relevant evidence). Instead, the witness “must provide the factual

basis on which his opinion rests.” Id. at 159.

      We begin our review of whether Butcher’s affidavit was conclusory by

noting that Properity Bank’s assertion that the affidavit did not cite to comparable

sales is not dispositive. Comparable sales is one form of establishing the value of a

property, but it is not the only evidence that can be offered. Id. “Evidence of price

paid, nearby sales, tax valuations, appraisals, online resources, and any other

relevant factors may be offered to support the claim.” Id. (emphasis added).

      In his affidavit, Butcher asserted that he purchased the property in 2007 for

$210,000. At the time of the purchase, the building “was filled from top to bottom

with debris.” After the purchase, “[o]ver $100,000 was invested in the building –

cleaning up the building, the title and making the building ready to be repaired for



                                         13
a tenant.” He also asserted that, “[s]ince the purchase of the property, the City of

Baytown has invested millions of dollars improving the street and infrastructure of

Texas Ave in the area in which the building is located.”

      Butcher’s affidavit shows, then, that the property was purchased at $210,000

and that, since the time of purchase, the site has been improved along with the

streets and infrastructure around it.    This is at least some evidence that the

Baytown property was worth far more than the $55,000 it was sold for. See id.

(holding purchase price and other relevant factors can be considered in determining

fair market value). Accordingly, a fact issue exists as to the value of the property.

Because a fact issue exists, the trial court erred by granting summary judgment on

the claim.

      We sustain Del Mar’s fourth issue.3

                                    Conclusion

      We reverse the judgment of the trial court and remand for further

proceedings.




                                              Laura Carter Higley
                                              Justice


3
      Because they would not result in greater relief, we do not reach Del Mar’s
      remaining issues. See TEX. R. APP. P. 47.1.

                                         14
Panel consists of Justices Higley, Bland, and Sharp.




                                        15